Withey, /., dissenting: I respectfully dissent from the opinion of the majority herein for the reason that to me it is impossible to bring into existence by semantics or sophistry any property right of any kind which was possessed by the decedent at any time during his life. Cf. Worthen v. United States, 192 F. Supp. 727 (D. Mass. 1961). Section 2035, I.R.C. 1954, requires for its applicability two basic elements without which it has no function to include any amount in the value of a decedent’s estate. The first is property or a property right possessed by decedent during Ms life. The second is a transfer in some form of that property or property right. Lacking the subject of a “transfer” there can be none. Drennen, J., agrees with this dissent.